AMY, J.,
concurring in the result.
hi agree with the majority that a reversal is required in this case. However, I concur in the result as my reasoning differs from that expressed in the majority opinion.
Simply, I find no statutory authority for the trial court to have imposed the sanction of payment of attorney fees for the wrongful issuance of a civil writ under La.R.S. 9:343. I also find it significant that by the time Mr. Thibodeaux filed the motion to quash the civil writ, only one day remained on the effective period of the writ. Further, I note that the writ’s effective period had expired by the time the trial court rescinded the writ, rendering that order moot.
Accordingly, I find that the trial court’s judgment in this regard must be reversed.